RICHARDSON, P. J.,
dissenting.
The Supreme Court remanded this appeal to us to determine whether the erroneous admission of evidence of the post-accident change in the language on defendant’s warning signs was prejudicial under OEC 103. I question whether the test the majority applies — “[t]he evidence could have improperly influenced the jury” (emphasis supplied) — is the correct one for differentiating between prejudicial and harmless error under a provision that expressly eliminates the presumption of prejudice that existed under Oregon case law.
Be that as it may, I adhere to the view expressed in my earlier dissent in this case, 64 Or App 135, 138-39, 667 P2d 532 (1983), that the improperly admitted evidence, viewed in relationship to the facts and other evidence in the case, could not reasonably lead a jury to infer that defendant’s change in the warning language on the signs was an admission of antecedent recklessness. I noted in my earlier dissent, among other things:
The language on the signs had nothing to do with the injury. The evidence showed that the location of the signs made it impossible for plaintiffs adult companion to read them from the path the party followed to the springs.
Defendant was unaware of plaintiffs injury at the time it changed the warning language, and the jury therefore could not reasonably infer that the change was an implied admission of earlier recklessness in connection with the injury.
*294The evidence that the warning language had in fact been changed supported no inference adverse to defendant that was not supported independently by other evidence that was properly received. See 64 Or App at 138.
For those reasons and the others stated in my earlier opinion, I again dissent.